DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Summary
Claims 2-22 are pending.  Claims 2-22 are rejected herein.  This is a Final Rejection after the arguments and amendment (hereinafter “the Response”) dated 10/28/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2-5, 7, 10-13, 15, 18, 19, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SHUKLA (US Pat. 7,276,158) in view of TAJIMA (US Pub. 2002/0123156).
Regarding claim 2:  SHUKLA teaches:  A polymer pipette tip device (abstract) which comprises: a continuous and tapered (FIGS. 2 and 3) polymer (col. 3 lines 39-44) wall defining a first void (bottom of FIG. 3) and a second void (top of FIG. 3) located at opposite termini, wherein the first void is a slot and the cross section of the second void is substantially circular (col. 4 lines 17-25; FIG. 3); a plug (col. 4 lines 4-7) in contact with the inner surface of the wall and disposed within the pipette tip device between the 
SHUKLA does not teach that his device is a pipette tip extension device with a pipette tip adaptor component configured to attach the polymer pipette tip extension device to a pipette tip by fitting over the fluid delivery terminus of the pipette tip.
TAJIMA however does teach attaching and removing a pipette tip device (para. 122-124) having a pipette tip adaptor component (para. 56-57) that fits over the delivery terminus of the pipette tip (FIG. 12 shows that pipette tip extension device T1 fits over the terminus of pipette tip P.  FIG. 7 shows pipette tip extension T1 attached to P and pipette tip extension H1 attached to T1.), and wherein when the polymer pipette tip extension device is attached to the pipette tip and contacted with fluid comprising the analyte, (FIG. 7 shows two pipette tip extension devices T1, H1 on the pipette tip P).
One skilled in the art at the time of the invention would be motivated to use an attachable pipette tip extension device as taught by TAJIMA on the device of SHUKLA so that different tips and filters can be used and switched during an experiment (T1, T2, H1 and H2 in FIG. 12 of TAJIMA) and so that less waste is produced when discarding 
Regarding claim 3:  SHUKLA teaches: the beads can reversibly interact with the analyte (col. 5 lines 25-45).
Regarding claim 4:  SHUKLA teaches:  the beads can interact with a biomolecule (col. 5 lines 4-10).
Regarding claim 5:  SHULKA teaches:  the biomolecule comprises a nucleic acid, peptide, polypeptide, or cell (col. 5 lines 4-10).
Regarding claim 7:  SHUKLA teaches:  the beads are free beads (FIG. 3). 
Regarding claim 10:  SHUKLA teaches:  A method for isolating an analyte (col. 5 lines 25-45), which comprises: providing a polymer pipette tip device which comprises: a continuous and tapered polymer wall (FIGS. 2 and 3; col. 3 lines 39-44) defining a first void (bottom of FIG. 3) and a second void (top of FIG. 3) located at opposite termini, wherein the first void is a slot and the cross section of the second void is substantially circular (col. 4 lines 17-25; FIG. 3); a plug (col. 4 lines 4-7) in contact with the inner surface of the wall and disposed within the pipette tip device between the slot and the second void (col. 4 lines 4-7), which plug is constructed from a porous material (col. 4 lines 4-7); and beads (5 in FIG. 3) located within the interior of the pipette tip device between the first plug and the slot (FIG. 3; col. 4 lines 4-7), wherein: the slot width is less than the bead diameter (col. 4 lines 23-28), the slot and plug 
SHUKLA does not teach that his device is a pipette tip extension device with a pipette tip adaptor component configured to attach the polymer pipette tip extension device to a pipette tip by fitting over the fluid delivery terminus of the pipette tip.
TAJIMA however does teach attaching and removing a pipette tip device (para. 122-124) having a pipette tip adaptor component (para. 56-57) that fits over the delivery terminus of the pipette tip (FIG. 12 shows that pipette tip extension device T1 fits over the terminus of pipette tip P.  FIG. 7 shows pipette tip extension T1 attached to P and pipette tip extension H1 attached to T1.), and wherein when the polymer pipette tip extension device is attached to the pipette tip and contacted with fluid comprising the analyte, (FIG. 7 shows two pipette tip extension devices T1, H1 on the pipette tip P).
One skilled in the art at the time of the invention would be motivated to use an attachable pipette tip extension device as taught by TAJIMA on the device of SHUKLA so that different tips and filters can be used and switched during an experiment (T1, T2, H1 and H2 in FIG. 12 of TAJIMA) and so that less waste is produced when discarding these filter devices thus saving money in material costs.  Using attachable tip 
Regarding claim 11:  SHUKLA teaches: exposing the beads to conditions that selectively remove non-analyte components associated with the beads before exposing the insert to conditions that elute the analyte (col. 5 lines 25-45). 
Regarding claim 12:  SHUKLA teaches: the analyte comprises a biomolecule (col. 5 lines 4-10). 
Regarding claim 13:  SHUKLA teaches: the biomolecule comprises a nucleic acid, peptide, polypeptide, or cell (col. 5 lines 4-10).
Regarding claim 15:  SHUKLA teaches: the beads are free beads (FIG. 3).
Regarding claim 18:  SHUKLA teaches all of the structure of the pipette tip as discussed in the rejection of claim 2, however SHUKLA does not teach that his device is a pipette tip extension device with a pipette tip adaptor component configured to attach the polymer pipette tip extension device to a pipette tip at its delivery terminus.
TAJIMA however does teach attaching and removing a pipette tip device (para. 122-124) having a pipette tip adaptor component (para. 56-57) that fits over the delivery terminus of the pipette tip (FIG. 12 shows that pipette tip extension device T1 fits over the terminus of pipette tip P.  FIG. 7 shows pipette tip extension T1 attached to P and pipette tip extension H1 attached to T1.), and wherein when the polymer pipette tip extension device is attached to the pipette tip and contacted with fluid comprising the analyte (FIG. 7 shows two pipette tip extension devices T1, H1 on the pipette tip P).
One skilled in the art at the time of the invention would be motivated to use an attachable pipette tip extension device as taught by TAJIMA on the device of SHUKLA so that different tips and filters can be used and switched during an experiment (T1, T2, H1 and H2 in FIG. 12 of TAJIMA) and so that less waste is produced when discarding these filter devices thus saving money in material costs.  Using attachable tip extensions also allows for the functionality of multiple tips being attached at the same time to perform different functions (such as T1 and H1 both being attached in step 3 of FIG. 12).  It also makes disposing of the tips (as described in para. 56 of TAJIMA) easier.
Regarding claim 19:  SHUKLA teaches:  the pipette tip device is contacted with a fluid comprising an analyte (col. 5 lines 4-16).  SHUKLA does not teach that the device is a pipette tip extension device, however this is an obvious limitation for the reasons discussed in the rejection of claim 18.
Regarding claim 21:  SHUKLA teaches: the beads are free beads (FIG. 3).
Claim(s) 6, 8, 9, 14, 16, 17, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SHUKLA and TAJIMA in view of PLUESTER et al. (US Pub. 2005/0178720).
Regarding claims 6, 8, 9, 14, 16, 17, and 20:  SHUKLA does not teach that the beads comprise silica gel, glass, nylon, Sephadex®, Sepharose®, cellulose, a metal surface, a magnetic material, a plastic material, Wang resin, Merrifield resin or Dynabeads®.
PLUESTER however does teach a porous media for the purification or concentration of biomolecules (para. 2) for use in a pipette tip (para. 8) wherein the 
One skilled in the art at the time of the invention would be motivated to substitute the beads of PLUESTER for those of SHUKLA because they can be tailored for specific applications as shown in Table 2 of PLUESTER.  Furthermore, it has been found that “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B) is within the capabilities of one skilled in the art.  In this case the known elements are the beads within the pipette of PLUESTER for the beads within the pipette of SHUKLA and the predictable results are that the beads interact with the analyte in the known ways set forth in Table 2 of PLUESTER.
Response to Arguments/Amendment
The Applicant has argued (pages 9-10 of the Response) that the reasoning for combining TAJIMA and SHUKLA is improper.  This argument has been fully considered and is not persuasive.  The Applicant has argued that the Examiner has mischaracterized the device of TAJIMA and it is improper to interpret the pipette nozzle P of Tajima as analogous to the pipette tip of the present application.  The Applicant argues that a tip section T of TAJIMA could be interpreted as analogous to the pipette tip of the present application and that filter holder H of TAJIMA could be interpreted as analogous to the pipette tip extension of the present application.  The Examiner respectfully disagrees.  Please note that pipette tip is not given any special definition in the specification.  Para. 43 of the PG Pub of the present application gives a special 1 is considered a pipette tip extension that attaches to the tip of P to extend it) to FIG. 2A of the preset application (where pipette tip extension housed in 66 attaches to the pipette tip at 74).  However, even assuming arguendo that only T could be considered a pipette tip and H could only be considered a pipette tip extension, then the above rejections still hold because the device of TAJIMA attaches the tip extensions/filter holders H to T just like the pipette tip extensions to the pipette tip of the present application.
The Applicant has argued (page 11 of the Response) that using the attachable pipette tip extension of TAJIMA on the device of SHUKLA would not result in less waste as argued by the Examiner, “since both the filters of the detachable device and the pipette tip containing beads would both need to be disgarded [sic] as both contact the sample.”  This argument has been fully considered and is not persuasive.  The Examiner maintains that if the insert/beads of SHUKLA are just present in a tip extension device rather than in the pipette itself, and the sample is introduced through suction from the lower end (as taught in col. 4 lines 15-16 of SHUKLA) than only the tip extension would need to be discarded because the pipette tip would not contact the sample.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/NATHANIEL J KOLB/Examiner, Art Unit 2856